12/10/2018        MayorCase
                        Bill de Blasio on Twitter: "A single standardized
                                1:18-cv-11657-ER                 Document test can never capture
                                                                                 19-9     Filedthe talent of young
                                                                                                 12/13/18          people.1We
                                                                                                                 Page       ofneed
                                                                                                                               1 a fairer way to admit …

        Home              Moments                Notifications              Messages


                                                                             Search Twitter                                             Tweet

                            Mayor Bill de Blasio                    
                                                                                                             Follow
                            @NYCMayor


                A single standardized test can never capture
                the talent of young people. We need a fairer
                way to admit students to our Specialized
                High Schools.




   Mayor Bill de Blasio                                  © 2018 Twitter
                                                       About Help Center
                                                      Terms Privacy policy
   @NYCMayor                                            Cookies Ads info

   Fighting every day to make New
   York the fairest big city in
   America.
   (nyc.gov/socialmediapol…)

       New York, NY

       nyc.gov/democracy

       Joined January 2009




                            22.7K views                                                            1:42 / 2:08


                9:06 PM - 3 Jun 2018


                110 Retweets 388 Likes


                      206             110              388
https://twitter.com/NYCMayor/status/1003473019266727936                                                                                              1/1
